DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 19 January 2021.
Claims 1 – 5, 9 – 10, 12 – 14, 17 – 18 and 20 are pending and examined below. Claims 6 – 8, 11, 19, and 21 – 30 are withdrawn due to a restriction requirement.  The Examiner acknowledges that claims 15 – 16 and 31 – 32 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 January 2021, 29 October 2019, 9 October 2018 and 28 April 2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 14 and 17 – 30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1 and claim 22, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed structure of the folded planar composite, specifically the claimed – “wherein in the first composite region, the second carrier layer has not been skived” and “wherein in the first composite region, the third carrier layer is characterized by a smaller layer thickness than one selected from a group consisting of the first carrier layer, the second carrier layer and the fourth carrier layer or than each layer of a combination of at least two of these”.  The closest prior art, Vetten (DE 10 2006 045 338 A1), discloses Applicant’s invention except the claimed “wherein in the first composite region, the second carrier layer has not been skived” and “wherein in the first composite region, the third carrier layer is characterized by a smaller layer thickness than one selected from a group consisting of the first carrier layer, the second carrier layer and the fourth carrier layer or than each layer of a combination of at least two of these”. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1 – 5, 9 – 10, 12 – 14, 17 – 18 and 20 are allowable. The election of species requirement between Species I – VI as set forth in the Office action mailed on 16 May 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 16 May 2019 is withdrawn.  Claims 6 – 8, 11, 19 and 21 directed to Species I – IV and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 – 14 and 17 – 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 – 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 22 – 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 May 2019 in respect between the allowable product and the process of using is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 January 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731